Citation Nr: 0414962	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  96-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran served during World War II from 1943 to 1946.  
The veteran died in July 1994.  The appellant is the 
veteran's widow.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in February 2001.  
At that time, the Board remanded the case to the RO for 
additional development.  In the February 2001 remand, the 
Board referred the issue of Disability and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. §  1151, to the RO.  In a February 2004 rating 
decision the RO denied entitlement to DIC benefits under 
38 U.S.C.A. § 1151.  A notice of disagreement has not been 
received to initiate an appeal from that determination.  


FINDINGS OF FACT

1.  The veteran died in July 1994; the certificate of death 
lists the immediate cause of his death as massive edema due 
to right cerebral infarction.

2.  At the time of his death the veteran was service 
connected and in receipt of a 70 percent disability 
evaluation for schizophrenic reaction, and a noncompensable 
evaluation for malaria.

3. Cerebrovascular disease or a cerebral infarction or a 
brain hemorrhage is not shown during service or to a 
compensable degree within one year after service.

4. The veteran's service connected disabilities are not shown 
to have caused or materially or substantially contributed to 
the cause of death.


CONCLUSIONS OF LAW

1.  Cerebrovascular disease or a cerebral infarct was not 
incurred in or aggravated by wartime service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§  1310, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.310 (a), 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issue of service 
connection for the cause of the veteran's death, a 
substantially complete application was received from the 
appellant in August 1994.  Thereafter, in a rating decision 
dated in August 1994 that issue was denied.  Only after that 
rating action was promulgated did the AOJ, in August 2001, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to submit any evidence in 
her possession that pertains to the claim.  Notice was also 
provided to the appellant in the July 2003 supplemental 
statement of the case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication. On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed.Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

Concerning the appellant's claim of service connection for 
the cause of the veteran's death, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA.  The record in this case 
includes the veteran's service medical records and VA 
treatment records.  Additional medical records were obtained 
as a result of the Board's prior remand.  The Board finds 
that the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  With regard to providing assistance 
to the appellant it is also noted that she has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for the cause 
of death.  The discussions in the rating decisions and 
statements of the cases have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. Considering the foregoing, the Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
There are some disabilities, including brain hemorrhage, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed
substantially or materially to cause death.  38 U.S.C.A. 
§1310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. §  3.312 (a). A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death. 38 C.F.R. § 3.312(c).

Where, at the time of death, the veteran had service 
connected disability rated 100 percent disabling, careful 
consideration is given as to whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease or injury causing 
death.  38 C.F.R. § 3.312 (c)(3).  

Service connection for the cause of death may also be 
established if it were shown that the veteran's primary cause 
of death is proximately due to or
the result if a service connected disability.  38 C.F.R.§§  
3.310 (a), 3.312(b).

Factual Background

In July 1994, the veteran died at the age of 71.  The 
certificate of death lists the immediate cause of his death 
as massive edema due to right cerebral infarction.

At the time of his death the veteran was service connected 
and in receipt of a 70 percent disability evaluation for 
schizophrenic reaction, and a noncompensable evaluation for 
malaria.  

A review of the veteran's service medical records, including 
his discharge physical examination report are negative for 
any complaints, findings, or treatment referable to 
cerebrovascular disease or a brain hemorrhage.  

Service connection for a psychiatric disorder later 
recognized as hebephrenic schizophrenic reaction was granted 
in September 1949.  

Interim post-service medical records show that the veteran 
received treatment for physical and mental problems 
throughout the 1940's and 1950's. The records are absent for 
any findings, complaints or treatment pertaining to 
cerebrovascular disease or a brain hemorrhage.

VA hospital records show that in July 1994, the veteran was 
admitted to a hospital for complaints of an increased burning 
sensation in his stomach.  It was indicated that the veteran 
had a history of emphysema, post-traumatic stress disorder 
(PTSD), a hiatal hernia, benign prostatic hypertrophy, status 
post ventral hernia repair, degenerative joint disease, 
asthma, and bladder spasms.  Gastroesophageal reflux disease 
was reported and an esophagogastroduodenoscopy and Nissen 
fundoplication surgery were planned and performed.  
Subsequent to the surgery, it was reported that the veteran 
had abdomen distension, and that he complained of abdominal 
pain for which pain medication was administered.  He was 
subsequently taken off antibiotics, and described as alert 
and oriented. 

Subsequently, during the hospitalization it was reported that 
the veteran was acutely different with regard to his mental 
status.  He was described as agitated and restless.  It was 
indicated that he had symptoms indicating he had had a major 
acute cerebrovascular accident.  CT scans of the head showed 
findings consistent with a right cerebral infarct in the 
distribution of the right anterior and middle cerebral 
arteries and mild mass effect on the right lateral ventricle.  
A left ventriculostomy was performed.  It was indicated that 
the veteran's neurological status subsequently began to 
deteriorate.  He became unresponsive and then comatose, and 
his death ensued.  

In a July 1994 death summary, a VA physician reported that 
the veteran's medications on admission were Metamucil, 
Clonopin, Stelazine, Omeprazole, quinine sulfate, Atrovent, 
Proventil, and Azmacort.  

In a January 2004 opinion a VA physician opined that the 
procedures performed during the veteran's hospitalization in 
July 1994, the esophagogastroduodenoscopy and Nissen 
fundoplication were unlikely to be the source of the 
veteran's clotting problem and a cerebrovascular accident was 
not reasonably anticipated in the scope of the procedures.  
It was indicated that had significant COPD and smoking 
history and historical smoking is a significant risk factor 
for occlusive stroke.  

Analysis

The service medical records do not reflect complaints, 
findings, or treatment referable to cerebrovascular disease 
or a brain hemorrhage.  In fact, a brain hemorrhage was not 
clinically shown until just prior to the veteran's death, 
almost 35 years after service.  

The clinical data indicates that the veteran had a long 
history of psychiatric disability, and that at the time of 
his death he was service connected for schizophrenic reaction 
evaluated at 70 percent.  It is important to note that there 
is absolutely no medical evidence which shows or establishes 
an etiological link between the cause of the veteran's death 
and either his service connected schizophrenic reaction or 
malaria.  The appellant has argued that the veteran's 
psychotropic medication used to treat his service connected 
schizophrenic reaction, contributed to cause his death which 
was due to a cerebral infarction.  However, there is 
absolutely no medical evidence that supports the assertion 
made by the appellant.  VA clinicians have summarized and 
offered opinions regarding the veteran's death and the entire 
clinical evidence is absent for any suggestions or indication 
for such etiological relationship.  It is clear that the 
physicians who treated the veteran were aware of the types of 
medications he was taking, yet the possibility of the 
medication being the cause of the stroke was not raised by 
trained medical personnel.  It appears that medical personnel 
viewed the veteran's history of smoking as a significant risk 
factor for occlusive stroke.  

The Board sympathizes with the appellant and understands her 
contention.  However, it has not been shown that she is 
competent to render medical opinions.  Her opinion as to 
medical causation is considered insufficient because 
laypersons generally lack the expertise necessary to opine on 
matters involving medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The preponderance of the 
competent evidence of record is against a finding that the 
veteran's death was in any manner related to a service-
connected disability.    


ORDER


The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



